—Judgment, Supreme Court, Bronx County (Howard Silver, J.), entered August 18,1993, which dissolved the parties’ marriage and, inter alia, directed plaintiff to pay defendant maintenance in the amount of $100 per week for two years and a lump sum of $10,800 as equitable distribution of the marital estate, and order of the same court (Lorraine Backal, J.), entered November 17, 1994, which denied defendant’s post-judgment motion to modify the judgment of divorce, unanimously affirmed, without costs.
We reject defendant’s contention that the Referee erred in proceeding with the hearing in defendant’s absence, since the Referee repeatedly had adjourned the matter for a 12 month period, even though there was no indication that defendant would in fact return to New York. Further, defendant’s counsel never adequately explained why relevant medical or other evidence was not provided either on the day that defendant did testify or on scheduled dates during her extended absence.
The IAS Court’s direction, based on the Referee’s recommendation, that plaintiff pay defendant $100 per week in maintenance for a two year period should not be disturbed. Documentary evidence established that defendant obtained substantial funds from the parties’ joint bank accounts. As for the two year limit on the maintenance payments, the IAS Court, by giving defendant the option to apply for maintenance modification when the period expired, took into account the concern that she still might be psyehiatrically unable to work at that time. We also note the Referee had not been presented with evidence concerning the probable amount of time or cost involved in treating her disability.
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Sullivan, Milonas, Rubin and Andrias, JJ.